Is of the opinion that the evidence is sufficient to sustain the finding of the trial court as to betterments made by the receiver, and that therefore the property, upon its return to defendant, stood charged with the payment of appellee's claim. It is upon this theory that he concurs in the holding that appellant is liable for the payment of the claim. He expresses no opinion as to the liability of defendant under the order of the court discharging the receiver, nor upon the holding that the record shows appellant assumed all liabilities of the receiver.
Finding no reversible error, the case is affirmed.